EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Pierre Van Rysselberghe on 07/26/2021.

The application has been amended as follows: 
IN THE CLAIMS
Claims 23-24 & 26-29 are rejoined
Claims 25 & 34-36 have been canceled
In Claim 23, line 3, -- first – was inserted before “shelf”
In Claim 23, line 11, -- first – was inserted before “shelf”
In Claim 23, line 12, -- first – was inserted before “shelf”
In Claim 23, line 18 (last line), "equipment" was deleted and replaced with 
-- equipment, 
wherein re-positioning the air intake port of the first flexible tubing duct includes removing the rigid member of the first flexible tubing duct from the underside of the first shelf and securing the rigid member of the first flexible tubing duct to an underside of a second shelf on which a second electrical component is installed --
In Claim 24, line 3, both iterations of "a second" has been deleted and replaced with -- the second --
In Claim 24, lines 7-8, “an underside” was deleted and replaced with -- the underside --
In Claim 26, line 2, "a second" has been deleted and replaced with -- the second --
In Claim 30, line 2, “system;” was deleted and replaced with
 – system;

In Claim 30, line 6, -- in a rigid member comprising -- was inserted before “a distal end”
In Claim 30, line 7, “equipment;” was deleted and replaced with 
-- equipment;
connecting the rigid member to a first shelf of the rack; --
In Claim 30, line 11, "; and" has been deleted and replaced with
-- ;
disconnecting the rigid member from the first shelf of the rack –
In Claim 30, line 13 (last line), "equipment" was deleted and replaced with
-- equipment; and
connecting the rigid member to a second shelf of the rack --
Claim 37 has been amended to depend upon Claim 30
In Claim 37, line 2, "a shelf" has been deleted and replaced with -- the first shelf --
In Claim 38, line 2, "the shelf" has been deleted and replaced with -- the first shelf --
In Claim 39, line 4, "the shelf" has been deleted and replaced with -- the first shelf --

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Allen R. B. Schult/Examiner, Art Unit 3762